DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwalm et al. (US 642101) in view of Iga (JP 2011-084699A) and KR 20000068835 A.
Schwalm et al. (US 6242101) discloses radiation curable formulations which are used as automotive topcoats (see abstract). Schwalm et al. states radiation curable formulations are materials that include ethylenically unsaturated polymers that are physically dried and then cured by exposing to electron beams (see col. 1, lines 10-17). Schwalm et al. discloses forming a radiation curable composition which eliminates the use of inert organic solvents  (see col. 2 lines 18-19). The coating material has an ethylenically unsaturated compound (see abstract). 

Schwalm et al. fails to teach drying the wet film or the viscosity adjustment component as required by claim 1. 
Iga discloses a process for forming a coating film that is glossy and smooth (see 0002 of the translation) which is important in the automotive field. The coating composition comprises a binder resin, curing agent, a plasticizer and a pigment. Since all of the components of the composition do not fully dissolve in each other, when a solvent is applied convection can occur and make the coating non-uniform (see 0004). Iga discloses during drying the coating film shrinks and the amount of shrinkage depends on the unevenness of the surface of the object being coated and how well the coating flows over the surface to fill the concave portions of the surface (see 0009 of the translation).  Iga states the viscosity of the layer can vary from the surface to a depth within the coating during drying (see 0014 of the translation). Iga discloses the use of surface viscosity of an applied coating using electric field pick-up in order to provide a smooth surface. The value is when the non-volatile fraction is between 90% mass and 100% mass, the viscosity is in the range of 500mPa*s to 3100 mPa*s (see 0030).  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Schwalm et al. to use the drying and curing process as disclosed by Iga. One would have been motivated to do so since both disclose compositions that are applied as an outer coat for automotive substrates where Iga further teaches the disclosed drying method provides a uniform coating which is desired when applying such coating over automotive substrates. 
As to the viscosity adjuster limitation, Iga discloses using a viscosity adjusting component to adjust the viscosity to control the surface layer viscosity of the film. The component can be a solvent, a polyol, a low molecular weight resin. Iga exemplifies material such as propyl alcohol. Iga does not disclose the claimed components. 
KR 20000068835A discloses materials such as organic solvents used to adjust the viscosity of a material. KR 20000068835A states the solvents can be methyl cellosolve, butyl cellosolve, acetone, isopropyl alcohol, isobutyl alcohol, etc. (see translation). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Schwalm et al. modified by Iga to include the claimed viscosity adjusters as taught by KR 20000068835A. One would have been motivated to do so since both disclose adjusting the viscosity of a composition using solvents such as isobutyl alcohol where KR 20000068835A further shows that butyl cellosolve and isopropyl alcohol are alternative viscosity adjusters to isobutyl alcohol. It has been established the mere substitution of equivalents known for the same purpose has a prima facie case of obviousness. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). 
As to claim 2, the viscosity is around 10 Pa*s (see Examples). 
As to claim 3, Iga discloses the use of a viscosity adjustment component in order to control the viscosity to suppress an increase in surface viscosity (see 0137). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Iga to include adjusting the claimed shear rate through routine experimentation in order to optimize the surface properties of the applied film as taught by Iga. 
As to claims 6 and 7, KR 20000068835A discloses the viscosity adjuster can be isopropyl alcohol or butyl cellosolve. 
As to claim 8, Iga discloses the use of a viscosity adjustment component in order to control the viscosity to suppress an increase in surface viscosity (see 0137). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Iga to include the claimed range of viscosity modifier through routine experimentation in order to optimize the surface properties of the applied film as taught by Iga especially since there is no evidence of criticality in using the claimed range. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691. The examiner can normally be reached Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CACHET I. Proctor/
Examiner
Art Unit 1715


/CACHET I PROCTOR/            Primary Examiner, Art Unit 1715